      6:18-cv-00108-RAW Document 268 Filed in ED/OK on 05/06/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

                                                     )
ROBBIE EMERY BURKE, as Special                       )
Administratrix of the Estate of BILLY WOODS,         )
Deceased,                                            )
                                                     )
        Plaintiff,                                   )
                                                     )       Case No.: 18-CV-108-RAW
vs.                                                  )
                                                     )
                                                     )
                                                     )
BOARD OF COUNTY COMMISSIONERS                        )
OF MUSKOGEE COUNTY, OKLAHOMA,                        )
                                                     )
        Defendant.                                   )

          PLAINTIFF’S RESPONSE TO DEFENDANT’S BRIEF REGARDING
            OBJECTIONS TO CERTAIN DEPOSITION DESIGNATIONS

        COMES NOW the Plaintiff, Robbie Emery Burke (“Plaintiff”), as Administrator of the
Estate of Billy Woods (“Mr. Woods” or “Billy”), and, in compliance with the Court’s Order (Dkt.
#264), respectfully submits her Response to Defendant’s Objections to Plaintiff’s Deposition
Designations (Dkt. #262), as follows:
        On the afternoon of May 6, 2020, Defendant filed its Response to Plaintiff’s Brief in
Support of Objections to Defendant’s Deposition Designations. See Dkt. #267. In that Response,
Defendant represents that: (A) “defense counsel has confirmed with both Dr. Reames and Dr.
Hough that they are available to testify live during the week of July 7, 2020”; and (B)
“Defendant Board has no intention of moving to admit its designations of Dr. Reames’
and Dr. Hough’s deposition testimony if they are available to testify live.” Id. at 2 (emphasis
added). Prior to Defendant filing its Response, counsel for Plaintiff had expended significant time
in drafting a detailed response to Defendants’ objections to Plaintiff’s counter-designations of Dr.
Reames and Dr. Hough’s deposition testimony. However, now that Defendant has revealed Dr.
Reames and Dr. Hough are available to testify live at trial in July, the Reames and Hough
deposition designations, and objections thereto, are unnecessary and improper in toto.
    6:18-cv-00108-RAW Document 268 Filed in ED/OK on 05/06/20 Page 2 of 2




                                             Respectfully,
                                             /s/ Robert M. Blakemore
                                             Daniel Smolen, OBA #19943
                                             Robert M. Blakemore, OBA #18656
                                             Bryon D. Helm, OBA #33003
                                             Smolen & Roytman
                                             701 South Cincinnati Avenue
                                             Tulsa, OK 74119
                                             Phone: (918) 585-2667
                                             Fax: (918) 585-2669

                                             Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of May 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all ECF registrants who have appeared in this case.

                                             /s/ Robert M. Blakemore
